                            UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA                                       - ,,
                                    SAVANNAH DIVISION                                        UV.' '
UNITED STATES OF AMERICA                     )
     V.                                      )                     4:14CR00311-I

GARY GRIER                                   )

                                         ORDER


       On January 23, 2015, the defendant, Gary Grier, appeared before this Court and was

sentenced after pleading guilty to the offense of conspiracy to commit mail fraud, wire fraud, and

money laundering. The defendant was sentenced to 34 months imprisonment, to be followed by a

3-year term of supervised release. The defendant was ordered to obtain a General Educational

Development(GED)diploma as a special condition of supervised release. On September 9, 2015,

the custodial term was reduced to 25 months based on a Rule 35 Motion filed by the Government.

       On December 16, 2016, the defendant began his supervised release term in the Northern

District of Georgia. On July 31, 2019, the defendant submitted a motion to modify the conditions

of supervised release and asked that the requirement to obtain a GED be remitted. In support of

the motion, the defendant noted that he has participated in GED preparation courses and has been

unable to pass the GED examination after multiple attempts. Further, the defendant reported

limited time to prepare for the examination given his work schedule.

       The Court has considered the defendant's motion and has determined it more appropriate

to modify the GED requirement. As such, the Court orders the defendant be required to continue

his efforts to obtain a GED and that he participate in an educational services program for the

duration of his supervised release term. All other conditions previously imposed by this Court on

January 23, 2015, shall remain in full force and effect.

                      SO ORDERED this /^"^ay of September,2019.
                                                                ^
                                                            William T. Moore, Jr.
                                                            Judge, U.S. District Court
